Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIELD ACTION
Claims 49, 51, 52, 55, 56, 61, 63, 64, 66 and 67 are pending, and Applicants’ amendments/arguments filed on 02/15/2022 are acknowledged. 
The Examiner contacted Applicant’s representative Yin Philip Zhang on 02/18/2022 and 03/01/2022 to discuss a possible allowability of this case. During the discussions, both parties agreed to amend claims 49 and 61 to expedite the allowability of this case as noted in the below Examiner’s Amendment section. The relevant interview summary is attached herewith. 
As a result, claims 49, 51, 52, 55, 56, 61, 63, 64, 66 and 67 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response including amendments/arguments filed 02/15/2022 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Examiner’s proposed amendment, the 103 rejection has been withdrawn. 

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Yin Philip Zhang on 03/01/2022.

Claim 49
After “to about 1:2” in the last line, please insert --- , and wherein the pharmaceutical composition does not contain any active agent that elicits a biological response, other than the said (a), (b1) and (b2) ---.  

Claim 61
After “about 1:2” in the last line, please insert --- , and wherein the pharmaceutical composition does not contain any active agent that elicits a biological response, other than the said (a), (b1) and (b2) ---.  

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The applied references Morris (WO2015/034984A1, of record) in view of Holstein et al. (US2016/0235822A1, of record) do not disclose or suggest the method for 
  
Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 49, 51, 52, 55, 56, 61, 63, 64, 66 and 67 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613